ORDER
PER CURIAM.
Defendants, Joseph B. Teston and Lucily 0. Teston, appeal from the trial court’s judgment, in a court-tried case, in favor of plaintiff, Sundance International, Inc., granting injunctive relief and awarding damages as well as attorneys’ fees for defendants’ breach of a covenant not to compete.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The judgment is affirmed.1 Rule 84.16(b).

. Plaintiff’s motion for damages for frivolous appeal is denied.